                            Case 21-13797-SMG                     Doc 22         Filed 04/22/21              Page 1 of 1

CGFI9 (7/28/10)




                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov

                                                                                                                 Case Number: 21−13797−SMG
                                                                                                                 Chapter: 11




In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Liberty Power Holdings, LLC
2100 W. Cypress Creek Rd.
Suite 130
Fort Lauderdale, FL 33309

EIN: 71−1009769




                                                  NOTICE OF REASSIGNMENT



     In accordance with the Order of Recusal entered on 04/22/2021 by Judge Peter D Russin, this case
was referred to the clerk of the court for reassignment and/or transfer to another judge pursuant to Local
Rule 1073−1(B).

        Accordingly, this case is hereby reassigned to the Honorable Scott M Grossman.




Dated: 4/22/21                                                               CLERK OF COURT
                                                                             By: Tanesha Graster−Thomas
                                                                             Deputy Clerk




The clerk shall serve this notice on all parties of record.
